Citation Nr: 9905736	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-36 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to a compensable disability rating for multiple, 
small sebaceous cysts of the left hand and right ear.

(The issue of entitlement to service connection for a left 
knee disorder, claimed as secondary to the service-connected 
right knee disorder, is addressed in a separate decision 
under the same docket number).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976, and from March 1979 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for 
multiple, small sebaceous cysts of the left hand and right 
ear, and assigned a noncompensable (zero percent) disability 
rating.  The Board notes that the veteran had also perfected 
an appeal on the issues of entitlement to service connection 
for an upper back disorder and for recurring cyst of the 
right buttock.  He was subsequently granted service 
connection for the recurring cyst of the right buttock in a 
November 1997 rating decision.  Service connection was 
granted for osteoarthritis cervical, upper thoracic, and 
lumbosacral spine (upper back disorder) in a March 1998 
rating decision.  In view of the foregoing, these issues have 
been resolved and are no longer on appeal before the Board.  
See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

A September 1995 VA memorandum shows that the veteran's 
claims file was not found, and a rebuilt folder was enclosed.


FINDING OF FACT

A June 1998 Report of Contact with the veteran, and a July 
1998 letter from the veteran's accredited representative, 
indicated the veteran's desire to withdraw his appeal on the 
issue of entitlement to a compensable disability rating for 
multiple, small sebaceous cysts of the left hand and right 
ear.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran on the issue of entitlement to a compensable 
disability rating for multiple, small sebaceous cysts of the 
left hand and right ear have been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  In the instant case, a June 1998 Report 
of Contact with the veteran, and a July 1998 letter from the 
veteran's accredited representative, indicated the veteran's 
desire to withdraw his appeal on the issue of entitlement to 
a compensable disability rating for multiple, small sebaceous 
cysts of the left hand and right ear.  Specifically, he 
stated that he wanted to withdraw the remaining issues on 
appeal that were listed in recent Supplemental Statement of 
the Case (SSOC), and the only such SSOC on file was issued in 
March 1998 on the instant issue.  Therefore, the Board finds 
that the veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.






ORDER

The appeal on the issue of entitlement to a compensable 
disability rating for multiple, small sebaceous cysts of the 
left hand and right ear is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

